Citation Nr: 1456760	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-25 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether a June 22, 1987 rating decision, which denied service connection for a sinus condition, contained clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen a previously-denied claim for helpless child benefits for the Veteran's daughter, ACR, and if so whether the claim should be granted.

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a sinus disorder, to include sinusitis, and if so whether service connection should be granted.

4.  Entitlement to service connection for rhinitis

5.  Entitlement to an effective date earlier than April 4, 2012, for entitlement to a disability rating of 60 percent for the service-connected restrictive airway disease.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for rhinitis and denied reopening previously-denied claims of service connection for sinus condition and for "helpless child" benefits for ACR.  The issue of CUE in a June 1987 rating decision was not separately addressed in the rating decision but was adjudicated in the Statement of the Case (SOC) in June 2012.  Although the Veteran initially appealed the denial of an increased rating for reactive airway disease, he specifically limited his substantive appeal to other issues.  Thus, that issue is not before the Board.  38 C.F.R. §§ 20.200, 20.1103. 

The RO issued a rating decision in June 2012 that increased the disability evaluation for restrictive airway disease to 60 percent, effective from April 4, 2012.  The Veteran appealed the effective date of that increase.

During the course of the appeal the RO reopened the claim for service connection for sinusitis and denied the claim on the merits, as reflected in the SOC.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  That issue on appeal has been characterized accordingly.

In May 2012 the Veteran testified at the RO before a Decision Review Officer (DRO).  He also testified before the undersigned Veterans Law Judge in a July 2014 hearing at the Board in Washington, DC.  Transcripts of both hearings are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for allergic rhinitis and a sinus condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A June 1987 rating decision denied service connection for a sinus condition; the Veteran was notified of that decision via a computer generated letter shortly thereafter but did not appeal or submit material evidence within the appeal period.  That decision is final.  

2.  The Veteran has not identified any specific error of law or fact in the June 22, 1987 rating decision denying service connection for a sinus condition that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for such error.

3.  Evidence received since the June 1987 rating decision that denied service connection for a sinus condition, relates to a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4.  Entitlement to helpless child benefits was originally denied in a rating decision in October 2001.  The Veteran was notified of the decision in a letter that month and did not appeal or submit material evidence within the appeal period after the decision; that decision is final.

5.  Evidence received since October 2001 contributes to a more complete picture of circumstances surrounding ACR's permanent capacity for self-support at age 18.  

6.  The evidence of record shows that ACR was as likely as not permanently incapable of self-support at age 18.

7.  Pulmonary function tests show that prior to June 26, 2009, the Veteran's restrictive airway disease was manifested by Forced Expiratory Value on one second (FEV-1) of 63 percent predicted; he did not require monthly visits to a physician for required care of exacerbations or at least three courses of systemic corticosteroids per year.

8.  A June 26, 2009 pulmonary function test revealed an FEV-1 of 49 percent predicted. 


CONCLUSIONS OF LAW

1.  The June 1987 rating decision denying the claim for service connection for a sinus condition is not the product of clear and unmistakable error.  38 U.S.C.A. §§ 310, 331 (West 1982); 38 C.F.R. § 3.303 (1986); 38 C.F.R. § 3.105(a) (2014).  

2.  New and material evidence has been received to reopen a claim for service connection for a sinus condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  New and material evidence has been received to reopen a claim of entitlement to helpless child status for ACR.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The requirements to establish entitlement to MS. ACR as a helpless child have been met.  38 C.F.R. §§ 3.102, 3.356 (2014). 

5.   The requirements to establish entitlement to an effective date of June 26, 2009, but no earlier, for a rating of 60 percent for restrictive airway disease have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.97, Diagnostic Code 6602 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)

With respect to the other claims, the notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case appropriate VCAA notice was provided in March 2008.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  

Concerning the duty to assist, the record reflects that service treatment records (STRs) and the available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any additional existing evidence that should be obtained before the appeal is adjudicated.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to in-service events and his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and is aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  

Clear and Unmistakable Error (CUE)

The Veteran asserts that a June 1987 rating decision was clearly and unmistakably erroneous in denying service connection for a sinus condition.  

As background, the Veteran filed an original claim for service connection in January 1985.  The only disability he cited in the claim was "reactive airway disease."  The RO issued a rating decision in June 1985 that granted service connection for reactive airway disease (RAD) with obstructive ventilator impairment and also granted service connection for hypertension (a chronic disease under 38 C.F.R. § 3.309(a)) which had not been specifically claimed by the Veteran but was shown in STRs and also on VA examination.  The Veteran did not claim service connection for sinus condition, and the rating decision in February 1985 did not consider service connection for such.

In March 1987 the Veteran submitted a letter to VA asserting that he had been previously granted service connection for sinus condition, rated as noncompensable, but was seeking a compensable rating.  The RO accepted this letter as a claim for service connection for a sinus condition as well as increased rating for the service-connected reactive airway disease and hypertension.  

In June 1987 the RO issued the rating decision that the Veteran currently attacks as clearly and unmistakably erroneous.  The June 1987 rating decision noted that service treatment records (STRs) showed a complaint of sinus, headaches and fever on August 5, 1981; these symptoms were characterized two days later as "viral syndrome."  VA outpatient treatment reports obtained in conjunction with the claim showed complaint of sinus discomfort and showed the Veteran to be receiving treatment for bronchial asthma, for hypertension and for allergic rhinitis.  The June 1987 rating decision in question denied service connection based on a determination that a chronic sinus condition was not shown in service.  

The record does not appear to include a copy of the letter notifying the Veteran of the June 1987 rating decision denying his claim for service connection.  However, at that time, computer generated notification letters were often created, with the language generated based on certain codes input into the system.  See Adjudication Manual M21-1, Part V, Ch. 4, Sub. II, 4.11 (Target system provides letters concerning disallowances using the data entered during processing).  Review of the Compensation and Pension Award printout reveals a handwritten note that "301 [and] 303 screens" were prepared.  The 301 screen pertained to input of service-connected conditions and disability percentages.  M21-1, Part V, Chap. 5, Sub. II, 5.02b.  The 303 screen pertains to data that was "used to generate the appropriate disallowance paragraphs for either award or disallowance actions."  M21-1, Part V, Chap. 5, Sub. II, 5.02c.  It was noted that this data was not stored in the master record.  Id. 

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (the VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 311, Mindenhall.  The Veteran has not provided clear evidence that he did not receive the 1987 computer-generated denial letter.  In addition, the Veteran acknowledged in a February 2008 letter that he wished to "reopen" or file a new claim for a sinus condition.

Accordingly, the Board finds that the Veteran has not rebutted the presumption that he was appropriately notified of the June 1987 rating decision via computer generated letter.  He did not disagree with that decision or submit new and material evidence within the appellate period.  Accordingly, the decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Court has provided the following guidance with regard to a claim of CUE:

In order for there to be a valid claim of 'clear and unmistakable error,' there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The Court in Russell further stated:

Errors that would not have changed the outcome are harmless; by definition, such errors do not give rise to the need for revising the previous decision.  The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was a 'clear and unmistakable error' must be based on the record and the law that existed at the time of the prior AOJ [agency of original jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and unmistakable error' requires that error, otherwise prejudicial, must appear undebatably."  Akins v, 1 Vet. App. at 231.  "It must always be remembered that clear and unmistakable error is a very specific and rare kind of 'error'."  Fugo, 6 Vet. App. at 43.  In Russell, Fugo and other decisions, the Court has emphasized that merely to aver that there was CUE in a rating decision is not sufficient to raise the issue.  The Court has further held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of clear and unmistakable error.

As noted above, the determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell. at 314.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).  Similarly, breach of duty to assist in development of the claim cannot serve as a basis for claiming CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App 377 (1994).

At the time of the February 4, 1987, Board decision, the laws and regulations concerning the issue of entitlement to service connection were essentially the same as now.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 310, 331(West 1982); 38 C.F.R. § 3.303 (1985).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (1985). 


The Veteran in this case has asserted multiple errors in the June 1987 rating decision.

In his Notice of Disagreement (NOD) in June 2008 the Veteran asserted the rating officer in June 1987 did not apply the proper law or standards, in that the Veteran was shown in STRs to have been treated for sinusitis in service and to have been continuously treated for the disorder since service.  However, sinusitis is not a condition listed as chronic disability under 38 C.F.R. § 3.309(a) such that the presence in service and subsequent manifestation warrants service connection.  38 C.F.R. § 3.303(b).  The Veteran is essentially disagreeing with the manner in which the RO weighed and evaluated the evidence, which does not show CUE.  Fugo, 6 Vet. App. 40, 43-44.  Moreover, a general assertion of "failure to follow the statutes" or "failure to give due process" or other general, nonspecific claim of error is not CUE.  Id.  

In February 2012, the Veteran submitted a letter asserting that the previous denial of service connection in June 1987 was erroneous because it cited "sinus condition," which the Veteran insists is not an actual disease.  However, in his March 1987 claim, the Veteran himself characterized the claimed disability as a "sinus condition," and the rating decision appropriately used the Veteran's own term in adjudicating the claim.   As such, there is no error of law or fact demonstrated.  

In a letter to VA received in May 2012, the Veteran contended that the VA adjudicator in June 1987 should have characterized the disorder as rhinitis (Diagnostic Code 6501 under the then-current rating schedule) or sinusitis (Diagnostic Code 6510 under the then-current rating schedule) rather than Diagnostic Code 6599 (sinus condition).  The Board does not find this to constitute CUE.  As suggested by separate diagnostic codes, sinusitis and rhinitis are distinct diseases.  His claim at that time was for a sinus condition, not rhinitis.  As sinusitis had been medically diagnosed at the time of the June 1987 rating decision, the RO assigned an appropriate diagnostic code to reflect the disorder for which service connection was claimed.  His attempt to assert that CUE in a decision addressing only the sinus condition by retroactively changing his claim to rhinitis is not persuasive.  Indeed, such assertion does no more than challenge the weight assigned to the evidence. 

The Veteran also asserted in his February 2012 letter that the rating decision in June 1987 was erroneous because it had omitted "crucial evidence" in the form of STRs showing sinus treatment and post-service diagnosis of allergic rhinitis.  The Board does not find CUE in the alleged omissions.  In regard to STRs, the rating decision explicitly acknowledged that STRs showed sinus treatment but found that a chronic sinus disorder was not shown in service; given that the STRs also include a physical examination showing that the Veteran's sinuses were normal at the time of discharge, the alleged omission does not show unmistakable/undebatable error in the conclusion reached by the RO.  In regard to post-service treatment records, the rating decision summarized such records as were before the RO at the time.  Again, the Veteran is essentially disagreeing with the manner in which the RO weighed and evaluated the evidence of record, which cannot constitute CUE.  Fugo, 6 Vet. App. 40, 43-44.

The Veteran asserted in his February 2012 letter that his copy of the June 1987 was altered, because the lower one-third was missing.  The Board finds no CUE in such "alteration."  The lower part of page 1 of the rating decision was removed at the bottom where there was no writing.  There was ample space between the last typewritten words and the removed portion.  The undersigned Veterans Law Judge notes, based on personal experience as a prior rating specialist and Decision Review Officer at an RO, that it was common practice for the rating decision's first page to be cut off to permit the signature blocks of the code sheet to be visible.  The 1987 rating decision included all pertinent items in the narrative ("J" for jurisdiction,    "I" for issue, "F" for facts and "D" for decision).  There is nothing that indicates anything further was typed after the two sentences in the Decision item.  Indeed the amount of space between the last word in the Decision item and the bottom of the page is sufficient to indicate that no further discussion was provided.  Moreover, prior to 1989, the RO did not have to provide detailed reasons and bases when denying a claim, supporting a finding that the two-sentence decision was the complete discussion.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).

In his May 2012 letter to VA, which was submitted in conjunction with his DRO hearing, the Veteran asserted the rating decision in June 1987 was not based on medical evidence, in that STRs during service showed treatment for sinus and in that post-service treatment in 1986 by VA and by the Naval Support Activity (NAS) that were then before the RO also showed treatment for sinus.  Again, the Veteran is essentially disagreeing with the manner in which the RO weighed and evaluated the evidence, which does not establish CUE.  Fugo, 6 Vet. App. 40, 43-44.  Moreover, the rating panel included a medical member whose own medical judgment was considered.  See Bowyer v. Brown, 7 Vet. App. 549, 553 (1995) (making clear that the agency's use "of its own medical judgment provided by the medical member of [a] panel was common practice prior to the [Court's decision in] Colvin [v. Derwinski, 1 Vet. App. 171 (1991)]").

The Veteran also raised several arguments for CUE in his July 2014 testimony before the Board.  Initially, the Veteran asserts that STRs show that he had episodes of sinus problems on two occasions during service (1981 and 1983), which should suffice to demonstrate chronic disorder under 38 C.F.R. § 3.303.  The Veteran apparently raises the point to challenge the RO's conclusion that a chronic sinus condition was not shown in service.  However, as noted above, a sinus disability is not a chronic condition pursuant to 38 C.F.R. § 3.309(a), and the mere presence in service is not sufficient to establish service connection.  The Veteran is again essentially disagreeing with the manner in which the RO weighed and evaluated the evidence in STRs, which does not establish CUE.  Fugo, supra.

The Veteran asserts that the June 1987 rating decision is erroneous because the    RO allegedly requested the wrong type of medical examination; i.e., the RO's examination request was limited to the service-connected RAD and hypertension.  The Board observes that the examination request, dated in March 1987, indeed requests examination specifically for RAD and hypertension and does not request examination of the sinus.  However, the Veteran's assertion that he should also have been examined for a sinus disorder is essentially an argument that the RO breached the duty to assist in development of his claim, which cannot serve as a basis for claiming CUE.  Roberson, 251 F.3d 1378.  

The Veteran also asserts that the June 1987 rating decision is erroneous because      a February 1985 medical examination that was of record at the time does not incorporate the Veteran's report of medical history on the first page, as is the usual practice.  The failure of the examiner to provide certain information also amounts to a failure in the duty to assist.  

The Veteran asserts that the June 1987 rating decision is not a valid rating decision because it was not signed.  The Board simply observes in response that the June 1987 rating decision is in fact signed by three rating specialists, one of whom was a physician.  

Next, the Veteran asserts that the June 1987 rating decision is erroneous because the rating decision merely states "chronic sinus condition was not shown in service."  However, as noted above, prior to 1989 an RO did not have to provide a detailed statement of reasons or bases for a decision denying VA benefits.  See Natali, 375 F.3d at 1380.  Accordingly, failure to provide a more detailed explanation is not CUE.  

The Veteran further asserts that the June 1987 rating decision is erroneous because the second page (rating decision continuation page) states, "Rating of 6-17-85 is amended as follows;".  The Veteran asserts that an earlier decision cannot legally be "revised" without a hearing or without a finding of CUE in that decision.  What the Veteran is characterizing as a "revision" is simply an updating of the code sheet to add a sinus condition as a nonservice-connected (NSC) condition; there is no unadjudicated "revision" of the disabilities previously rated or adjudicated in June 1985 (which in any case did not include a sinus disorder).

Ultimately, the Veteran has not identified any specific error of law or fact in the June 1987 rating decision denying service connection for a sinus condition that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for such error.  Indeed, at the time of the June 1987 rating, there was no medical opinion of record linking any extant post-service sinus disability to his two acute sinus complaints two years apart in service, neither of which was diagnosed as sinusitis.  In order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  As there was no medical evidence linking a post-service sinus condition with service, reasonable minds can differ on whether service connection is warranted.  

The Board accordingly finds the CUE is not shown in that part of the June 1987 rating decision that denied service connection for a sinus condition, and the appeal is denied.

New and Material Evidence

Generally, a claim that has been denied in an unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to   this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).


Helpless Child

The Veteran's daughter ACR's birth certificate is in the Veteran's claims file, and shows she was born on May [redacted], 1983.  Accordingly, the question on appeal is whether ACR was shown to be permanently incapable of self-support as of May [redacted], 2001.

In March 2001 the RO sent the Veteran a letter advising him that dependency benefits would be terminated for ACR effective May [redacted] of that year unless ACR was determined to be incapable of self-support due to a physical or mental disability that existed prior to her 18th birthday.  The Veteran was invited to submit a physician's statement including the history and prognosis of the child's disability.

In response, the Veteran submitted a letter from Dr. William Bergeron, a psychiatrist, dated June 2, 2001, five days after ACR's 18th birthday.  The letter states that ACR had begun psychiatric assessment in 1997 for psychotic symptoms and developmental delays.  The letter also discusses ACR's current functioning level.

In August 2001 the RO sent the Veteran a letter requesting additional information  to assist in evaluating whether ACR had become incapable of self-support prior to age 18.  Specifically, evidence was requested from qualified persons (medical or psychiatric providers, teachers, tutor or social workers) regarding the extent to  which the child was physically or mentally deficient, such as the ability of the child to perform self-care functions and the ordinary duties required of a child of that age; whether the child attended school and the maximum grade attained; whether any material improvement in the child's condition had occurred; whether the child had ever been employed, and if so the nature and dates of such employment and the remuneration received; whether the child had ever been married; and, the child's current condition.  

The Veteran was asked to send the information within 60 days; no response to that specific request was received.  However, in August 2001 the Veteran submitted a Request for Approval of School Attendance seeking extension of dependency benefits because ACR was attending a special education alternative school, and was expected to continue such schooling until May 2006.  

The RO requested a VA mental examination for the purpose of obtaining an examiner's opinion as to whether ACR was incapable of self-support as of her 18th birthday.  ACR did not appear for the scheduled examination in September 2001, and the RO thereafter issued a rating decision in October 2001 that denied "helpless child" benefits.  The RO acknowledged the letter by Dr. Bergeron but stated the evidence currently of record did not establish ACR to have been permanently incapable of self-support at her 18th birthday.

In October 2001 the RO notified the Veteran that his request for "helpless child" benefits for ACR had been denied, but that dependence benefits for ACR based    on continued school attendance were approved.   The Veteran did not appeal that decision or submit relevant evidence within the appellate period.  Accordingly,    that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. at 251-52.  

In February 2008 the Veteran submitted the present request to reinstate ACR as the Veteran's dependent as a "helpless child."  In support of his request, the Veteran has submitted the following evidence that was not of record at the time of original adjudication in October 2001: psychological evaluation of ACR performed in September 2002, when ACR was 19 years old; statement of eligibility for services from Capital Area Human Service District/Developmental Disabilities dated in October 2002 stating ACR was eligible for services from the mental retardation and developmental disabilities services system for five years beginning in June 2002; plan of support from the Office for Citizens with Developmental Disabilities prepared in January 2003 when ACR was 19 years old, and showing her current capacity for self-care; supports waiver dated in September 2007 granting ACR Home and Community-Based Services through the Medicaid program; and, the Veteran's own correspondence and testimony asserting that ACR's current disability was a continuation of symptoms and problems that had existed at the time ACR turned 18.

The RO has characterized the evidence above as relating only to ACR's functional disability after turning 18.  However, when the documentation above is considered together with the Veteran's account of continuity, this new evidence provides a more complete picture of circumstances surrounding the AR's permanent capacity for self-support at age 18.  Accordingly, the new evidence is also material, and the claim is reopened. 

Sinusitis 

As discussed above in the CUE discussion, the June 1987 rating decision denying service connection for a sinus condition is final.  The Veteran submitted claims for sinusitis in July 2006 and February 2008.  

Evidence received by VA since the June 1987 rating decision includes clinical impression of "rhinitis complicated by chronic sinusitis" in October 1998 and competent clinical impression of chronic pansinusitis in May 2004.  Evidence of a current, diagnosed disability is an element of service connection that was not previously of record.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, and is material.  38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for a sinus condition is reopened. 

Entitlement to "Helpless Child" Dependency Benefits

A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356(a).

The determination will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  Principle factors for consideration are:

      (1)  The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own reasonable support.

      (2)   A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment that is only casual, intermittent, tryout, unsuccessful or terminated after a short period by reason of disability should not be considered as rebutting permanent incapability of self-support otherwise established.

      (3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical and mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to      the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

      (4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

38 C.F.R. § 3.356(b).   

Evidence and Analysis

As noted above, the question on appeal is whether ACR was shown to be permanently incapable of self-support as of May [redacted], 2001.

The file contains a letter from Dr. William Bergeron, a psychiatrist, dated June 2, 2001, which was just five days after ACR's 18th birthday.  The letter states that    ACR had begun psychiatric assessment in 1997 for psychotic symptoms and developmental delays.  She was currently incapable of self-support related to her underlying psychiatric condition, which existed prior to her 18th birthday.  Her prognosis was guarded in view of the chronicity of her problem and persistence of clinical features that had required close supervision and monitoring.  ACR also had difficulty with social skills, which also reduced her chances for living independently.  Although her level of functioning had improved she still had voice-like experiences and required continued psychiatric monitoring and treatment on a regular basis.  

The file also contains a psychological evaluation of ACR that had been performed in September 2002, when ACR was 19 years old.  The purpose of the examination was to determine ACR's eligibility for possible future participation in the Medicaid waiver program.  The examiner noted ACR was currently a resident at a special education institution and would remain there until she was 22.  The examiner stated ACR's current diagnoses were attention-deficit hyperactivity disorder (ADHD) by history and mild mental retardation.  Current global assessment of functioning (GAF) was 40-50.  The examiner stated that current adaptive behavior information indicated ACR also exhibited substantial adaptive functional limitations in the following life care activities: self-care, understanding and use of language, learning, self-direction and capacity for independent living.

Following the September 2002 examination cited above, there followed a statement of eligibility for services from Capital Area Human Service District/Developmental Disabilities dated in October 2002, stating ACR was eligible for services from the mental retardation/developmental disabilities services system for five years beginning in June 2002.

A plan of support from the Office for Citizens with Developmental Disabilities was prepared in January 2003.  ACR was 19 years old at that time.  The document shows ACR was currently living with her parents, was receiving supplemental security income (SSI) and Medicaid, and had been hospitalized on three occasions for psychiatric behaviors (1999, 2000 and 2001).  ACR was noted to have hallucinations and anger management problems.

In September 2007 ACR was granted a supports waiver permitting Home and Community-Based Services through the Medicaid program.  The document      stated ACR's primary disability was pervasive developmental delay disorder      with mild mental retardation that caused mild limitation of adaptive functioning.  Accompanying this document was a series of supports waiver worksheets describing the types of support services that were requested on ACR's behalf. 

In April 2008, in support his request, the Veteran submitted a letter stating ACR was currently 24 years old and had lived with her parents her entire life, except for three days in which she lived in a group home and except for those days in which she was receiving inpatient psychiatric treatment.  
  
The Veteran testified before the RO's DRO in May 2012 that ACR had lived continually with her parents until July 2011; she now lived elsewhere, with the assistance of the supports waiver, and that ACR had constant supervision because she could not be left alone.  ACR had worked briefly in a department store stock room but had been discharged because she could not handle the job; thereafter she had two jobs with agencies providing opportunities for the severely handicapped.  

In conjunction with the DRO hearing cited above the Veteran submitted a 2008 income tax filing for ACR, showing that ACR had been paid $5,924.59 that year by Goodwill Industries.  ACR had also been paid SSI during the year, although a   large proportion of the SSI payment was recouped based on ACR's income from Goodwill.

The Veteran testified before the Board in July 2014 that as an infant ACR developed febrile seizures of indeterminate cause.  When ACR was 14 years of age she began to have hallucinations, and began to receive psychiatric treatment from Dr. Bergeron.  He testified that since 2010 ACR has resided at an apartment facility that provides adult daycare and constant supervision.  He testified that ACR attempted unsuccessfully to work at a department store but did not make it past the probationary period; she had performed some unpaid janitorial work at a local supermarket and had worked for compensation at Goodwill, a charitable institution, for 9-12 months but was not paid enough at that position to support herself.  The Veteran also testified that since 2001 ACR had been hospitalized about 20 times.

On review of the record and after resolving all doubt in the Veteran's favor, the Board finds that ACR was shown to be incapable of self-support as of her 18th birthday.  Thus, the appeal is granted.

Effective Date of Disability Rating for RAD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Restrictive airway disease is rated under the criteria of 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602 (asthma, bronchial).  Ratings are based in part on the Forced Expiratory Volume in one second (FEV-1) or on the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC).  Post bronchodilator values are used unless they are worse than pre bronchodilator values.

A rating of 30 percent is assigned for FEV-1 of 56- to 70- percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.

A rating of 60 percent is assigned for FEV-1 of 40- to 55- percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly trips to a physician for required care of exacerbations; or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

A rating of 100 percent is assigned for FEV-1 less than 40- percent predicted; or, FEV-1/FVC less than 40 percent; or, more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.    

When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.) so that the level of evaluation would differ depending on which test result is used, use the test result the examiner stated most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

Effective date for increases will generally be the date the claim was received or the date entitlement arose.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1).  For increased disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date; otherwise, the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

The Veteran's claim for increased rating was received by VA in February 2008.  

VA otolaryngology clinic treatment notes in February 2008 show current breathing medications of Albuterol, Flunisolide, formoterol fumarate and mometasone furoate, all by inhaler; he also had oral loratadine for control of allergies.  In March 2008 the medication list included montelukast sodium, an oral medication for asthma control (trade name Singulair) described as a leukotriene receptor antagonist.  

The Veteran submitted a letter to VA in April 2008 asserting entitlement to a 100 percent rating for the service-connected asthmatic condition.  He reported he was currently taking 880 mcg of Asmanex (a corticosteroid) for asthma, the maximum recommended dosage, as well as high-dosage Flunisolide (also a corticosteroid) that was for both asthma and sinus condition.  

The Veteran had a VA respiratory examination in April 2008 during which he reported he was currently taking two steroid medications in the form of a daily inhaled bronchodilator and daily inhaled anti-inflammatory; however, he was       not taking daily oral steroids, parenteral steroids, antibiotics or other immuno-suppressives.  Side effect of the medication was to elevate his blood pressure but medication provided good relief.  The Veteran endorsed three or more acute asthma attacks per week and several clinical visits per year for exacerbations.  The Veteran reported wheezing monthly or less often but frequent dyspnea including at rest.  There was no history of respiratory failure or incapacitation.  Physical examination showed no abnormal respiratory findings and chest wall expansion was normal.  The examiner characterized the Veteran's condition between asthma attacks as "moderate impairment."  Chest X-ray showed no active airspace disease.   PFT results showed FEV-1 of 63 percent and FEV-1/FVC of 80 percent.  The examiner did not designate which of these PFTs most accurately reflected the Veteran's disability level.  The examiner diagnosed asthma and stated the disorder caused moderate impairment of chores, shopping, exercise, sports and recreation.        

Also in April 2008 the Veteran had a pre-operative evaluation prior to planned sinus surgery.  Relevant to asthma, the Veteran's lungs were clear on examination, and the physician characterized the Veteran's asthma as clinically well-compensated on current medications.  The Veteran's medications were as described above, with the addition of sodium chloride nasal spray as needed.
  
The Veteran had a VA PFT in October 2008.  In an addendum in January 2009, a VA physician stated the PFT showed severe obstructive ventilator impairment to be present but with significant response to aerosolized bronchodilator.  In the February 2014 Supplemental Statement of the Case the RO stated that a type of PFT had been performed in October 2008 but did not utilize the format used in the rating schedule.
 
The Veteran presented to the VA pulmonology clinic in May 2009 seeking better control of his "uncontrolled" asthma.  Although the Veteran was not wheezing he was not better than his baseline shortness of breath, which made the clinician want to rule out additional causes.  The treatment plan was to perform additional tests to rule out allergic bronchopulmonary aspergillosis (ABPA) and rule out cardiac asthma.  The Veteran was also referred to the VA asthma clinic. 

The Veteran had a VA PFT in June 2009 during which FEV-1 was 49 percent predicted; FEV-1/FVC was not recorded.  The Veteran had taken bronchodilator therapy prior to coming to the clinic.  During interview the Veteran stated his asthma symptoms awakened him from sleep and also caused him to miss work, although the number of days missed during the past year was not recorded.  The Veteran reported that his daily medication regimen was to use a fast-acting bronchodilator followed by maintenance medication; he stated he used quick-   relief bronchodilator 6-8 times per day, with very poor results.  There had been     no hospital admissions or emergency room/critical care visits during the past year.  Asthma attacks were triggered by exercise and by cold air.  The Veteran stated he could walk for 10 minutes before being forced to stop due to shortness of breath.

The Veteran submitted a letter to VA in August 2009 stating that any exertion whatsoever would cause an asthmatic attack, in addition to his daily several attacks that would occur even when the Veteran was sedentary.  The Veteran reiterated that he was currently taking three inhalational corticosteroids, the maximum dosage permissible, and that he was medically prevented from taking the oral steroid that was shown to be the only effective treatment for his asthma. 

In August 2009 the Veteran presented to the VA pulmonology clinic for follow-up; the physician added Spiriva to his current medications.  In a September 2009 VA asthma clinic follow-up the physician stated the Veteran was still having flare-ups on current medication regimen and that he might be a candidate for Xolair to manage his persistent asthma, if the allergist concurred. 

The Veteran presented to the VA primary care clinic in October 2009 complaining of sinus symptoms, but also complaining of having had "a lot" of asthma attacks in recent months.

The Veteran had a VA respiratory disorder examination on April 12, 2012, which included PFTs that resulted in him receiving an increase in disability to 60 percent effective from the date of examination.  In regard to previous history, the Veteran endorsed daily asthma attacks with persistent symptoms such as wheezing and coughing.  The Veteran described a history of treatment with inhalers.  The examiner indicated by checkmark that the Veteran's respiratory disability does    not require the use of oral or parenteral corticosteroid medications but does require daily inhalational bronchodilator and anti-inflammatory medication.  The Veteran's disability does not require the use or oral bronchodilators, antibiotics or outpatient oxygen treatment.  During the past 12 months the Veteran had no asthma attacks with episodes of respiratory failure and no visits to a physician for required care of exacerbations.  Chest X-ray showed an impression of stable appearance without evidence of active chest disease.  In regard to impairment of function the Veteran reported he was not currently employed; his disability rendered him able to do light housework and to sweep the floor but he was unable to vacuum.

On review of the evidence above, the Board finds that the criteria for a 60 percent rating were met as of the June 26, 2009 VA treatment report showing an FEV-1 of 49 percent.  It was noted that the Veteran had taken a bronchodilator prior to coming to the clinic.  The Board finds such sufficient to be considered a post-bronchodilator value.  

However, a 60 percent rating is not warranted prior to that date.  Prior to June 26, 2009, the only valid PFT was from the April 2008 VA examination, wherein the Veteran's FEV-1 was 63 percent predicted.  Such falls squarely within the requirements for a 30 percent rating.  Indeed, the VA examiner noted the Veteran's asthma resulted in moderate impairment.  Moreover, the record does not reflect that prior to June 26, 2009, the Veteran required monthly visits to a physician for care of exacerbations or required at least three courses of systemic corticosteroids per year.  Thus, a 60 percent rating is not warranted during the period prior to June 26, 2009.  

The Board acknowledges that the Veteran has argued that he cannot take oral steroids to control his asthma because of the medical risk (exacerbation of hypertension to dangerous levels).  However, there is no indication that the inability to take such medication has resulted in exacerbations such as to require emergency room treatment, monthly visits to his physician, or other indicators that his asthma more nearly approximated a 60 percent rating than the 30 percent rating prior to June 26, 2009.  Indeed, the evidence during that period reflects that his condition was responsive to the inhaled bronchodilators.  

The Board has considered whether referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as reflected by the competent and credible evidence, and provide higher rating for disability level more severe than those shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and ratings under that schedule are therefore adequate.  Thun v. Peake,  22 Vet. App. 111, 115 (2008).  In any event, the record does not reflect that the Veteran's asthma has resulted in any hospitalizations, and competent and credible evidence does not reflect that the asthma itself has resulted in marked interference with employment.  Consequently, referral for extraschedular consideration is not warranted.

In his testimony before the Board the Veteran indicated that he was unemployable due to his service-connected asthma prior to April 2012.  Review of the file shows he worked at least part-time as an attorney until at least September 2009.  The Veteran told a VA primary care physician in October 2008 that he had quit working in order to take care of his child and also because of surgery (giant cell tumor of the right hip in August 2006).  He told a VA examiner in August 2009 that he had not worked in the past 2-5 years due to physical and mental problems, and he reported to a VA examiner in February 2010 that he had not worked in the past 5-10 years due to "hip problems."  Thus, the medical record does not suggest that the service-connected asthmatic disability, alone, renders the Veteran to be unable to obtain or maintain gainful employment.  

In sum, the Board finds that the criteria for a 60 percent rating for asthma have been met from June 26, 2009 but that the preponderance of the evidence is against an effective date prior to that.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal as to the claim of clear and unmistakable error in the June 22, 1987 rating decision denying service connection for a sinus condition is denied. 

New and material evidence having been received, the claim for helpless child status for ACR is reopened.

The claim for helpless child status for ACR is granted, subject to the rules and regulations governing the payment of VA monetary benefits

New and material evidence having been received, the claim for service connection for a sinus condition is reopened, and to this extent only the appeal is granted. 

An effective date of June 26, 2009, but no earlier, for a rating of 60 percent for restrictive airway disease is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

The Board finds that additional development is required before the claims for service connection allergic rhinitis and a sinus condition may be adjudicated.

The Veteran had a VA examination of the sinuses in April 2012.  The examiner diagnosed allergic rhinitis and pansinusitis; she provided an opinion regarding whether sinusitis is related to service but no opinion regarding the diagnosed allergic rhinitis.  The examiner's opinion suggested the Veteran had only one episode of sinus complaints (two days in 1981) in service, when the record reflects he also mentioned his sinuses in October 1983, when he presented to the Naval Hospital at Camp Pendleton complaining of ear pain and he also reported sinus problems for the past week.  He was treated with Ampicillin and Actifed.  Moreover, the examiner's rational suggested that there was no clear and unmistakable evidence that links current sinus problems to the one time treatment of his sinuses in service.  However, clear and unmistakable evidence is not required for purposes of establishing service connection. 

Also, the examiner stated that STRs are "negative for treatment or diagnosis of rhinitis" but did not address the Medical Board Report in March 1984 that noted the Veteran to be allergic to weeds, grass and cat dander, and she did not address the Veteran's report during discharge examination in December 1984 that he suffered from frequent hay fever and sneezing.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an ear, nose and throat specialist for review.  If the specialist determines that an examination is necessary to respond to the questions presented, one should be scheduled. 

Following review of the record, the specialist should respond to questions below.  The rationale for all opinions expressed should be provided.  

a. Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's allergic rhinitis became manifest during service or is otherwise etiologically related to service, to include the documented allergies to weeds, grass and cat dander and the December 1984 discharge examination wherein he stated he suffered from frequent hay fever and sneezing.   

b. Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sinusitis became manifest during service or is otherwise etiologically related to service, to include whether any current sinus condition is a continuation of the in-service complaints of sinus problems (August 1981 and October 1983).

2.  After completion of the above, the claims for service connection for allergic rhinitis and a sinus condition should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if necessary.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


